Quinn, Chief Judge
(concurring):
In United States v Cleckley, 8 USCMA 83, 23 CMR 307, I disagreed with the majority of the Court because, *245in my opinion, the evidence required the law officer to instruct on the effect of the provisions of 10 USC § 3636. Had such an instruction been given, the court-martial might have sentenced the accused to a bad-conduct discharge instead of a dishonorable discharge. Here, the adjudged sentence includes only a bad-conduct discharge. Hence, the failure to instruct could not have harmed the accused.
Turning to the sentence itself, I find nothing inconsistent in it. It is in the usual form and entirely within legal limits. I am also unable to find in its provisions an intention to postpone execution of the discharge until after the expiration of the period of forfeitures. See my dissent in Cleckley, supra, for a discussion on the previous form and language of a court-martial sentence. The law officer is not bound to instruct the court members on the time the law fixes for execution of any part of the sentence it adjudges.
Finally, I agree with the conclusion in the principal opinion that the staff judge advocate’s review is of an “individualized” nature. Accordingly, I concur in affirming the decision of the board of review.